Citation Nr: 0813970	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  98-04 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1989 to 
September 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In June 2004 and February 2006 the Board remanded the case 
for further development.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in September 2003.  A transcript of the 
hearing has been associated with the claim file.  

In a statement of July 2005 the veteran withdrew his appeal 
for an increased rating for dermatitis.  Therefore, that 
issue is no longer before the Board.  


FINDING OF FACT

The veteran's PTSD is manifested by trouble sleeping, 
nightmares, angry moods, hypervigilence, with some impairment 
of short-term, memory and GAF scores assigned to PTSD alone 
are no lower than 53.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent disabling 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. §§ 4.3, 
4.130, Diagnostic Code 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for the evaluation of PTSD.  In a VCAA letter of 
April 2005 the appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  He was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf; it 
also in essence told him to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the essential fairness of 
the adjudication has not been affected and therefore any 
presumption of prejudice is rebutted.  PTSD is not a unique 
disability which the veteran may not understand.  It is a 
disability where the veteran understands the type of evidence 
which can show the degree of disability.  Furthermore, the 
record shows the veteran was provided notice as to how to 
appeal the RO's rating decision, and he did so; he was 
informed he had the right to a hearing, and he availed 
himself of the right; he was informed of the criteria for a 
higher rating and he showed understanding of the same when he 
asked the RO to request records which he believed would show 
he was entitled to a higher rating; and, he has been 
represented during the appeal period.  Although the veteran 
received inadequate preadjudicatory notice, and that error is 
presumed prejudicial, the record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. 

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until 
September 2007.  However, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  
Moreover, as noted above, the records shows that the veteran 
had actual knowledge of the requirements for a higher rating 
and the essential fairness of the process has not been 
affected.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal VA outpatient treatment records and 
private medical treatment records have been obtained.  The 
veteran was afforded a VA examination and Travel Board 
hearing.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

During the pendency of this appeal, the VA Schedule of 
Ratings for Mental Disorders, was amended and redesignated as 
38 C.F.R. § 4.130, effective November 7, 1996. 61 Fed. Reg. 
52695-52702 (Oct. 8, 1996).  The veteran's claim for an 
initial rating for PTSD will be evaluated under both the new 
and old law.  However, if a liberalizing law or VA issue, 
then an award of an increased rating based on a change in law 
may be granted retroactive to, but no earlier than, the 
effective date of the change, in this case, November 7, 1996.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).  

Under the criteria in effect prior to November 7, 1996, VA 
regulations provided that the severity of a psychiatric 
disorder was premised upon actual symptomatology, as it 
affected social and industrial adaptability. 38 C.F.R. § 
4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

Under the old schedular criteria, a 30 percent rating was 
indicative of definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted where the veteran's ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired and, by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in his ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (1996).

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating under the previous 
criteria.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the new criteria, a 30 percent evaluation is provided 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is indicated where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is indicated where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self of others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2006).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
score of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Id.  A score of 51-60 is appropriate where 
there are, "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co- workers)."  
Id.  A score of 61-70 is indicated where there are, "Some 
mild symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.

A VA examination report of September 1997 notes that the 
veteran complained of intrusive thoughts of his time at the 
Gulf War on a daily basis and nightmares every night.  He 
reported partial flashbacks.  His affect was angry, sharp, 
edgy and distancing.  He reported avoidance of other people 
and feelings of estrangement form others.  He reported 
difficulty falling and staying asleep, and complained of 
irritable and angry outbursts and difficulty in 
concentrating.  The examiner noted he was hypervigilant, had 
an acute startle response, and a foreshortened sense of 
future.  He was oriented and alert times four, short-term 
memory was good for two out of four times after three 
minutes, he could not tell the names of the presidents since 
1960, he displayed abysmal arithmetical abilities, but had 
intact ability to concentrate.  He denied hallucinations.  
The examiner noted that he equivocated and told him initially 
that his main problem was the voices in his head telling him 
to kill himself and he later retracted and instead said that 
it sounded like coming out of his head, like a strong 
conscience talking to him.  He did not appear to have formal 
thought disorder.  He stated he was depressed and had a 
history of two suicide attempts by overdose with ongoing 
suicidal ideations.  He was assigned a GAF score of 58 for 
moderate symptoms.  

A VA examination report of February 2000 noted the veteran to 
be cooperative with an attitude of simmering anger, although 
he was overtly quiet, cooperative and pleasant.  He 
complained of intrusive thoughts of the Gulf War five times a 
week.  He reported nightmares every night but he did not 
remember the content and noted he just wakes up scared.  He 
reported partial flashback experiences when it was dark.  
Affect was constricted and mood appeared to be quite angry, 
however, he was overtly very civil and polite.  He reported 
feeling estranged from other people.  He reported occasional 
difficulty falling asleep and that he wakes up during the 
night at least twice.  He was hypervigilant with an acute 
startle response.  He was oriented and alert times 4.  Short-
term memory was good for two out of four items in three 
minutes.  Long-term memory was superficially intact.  He 
denied auditory hallucinations and thought disorder.  He gave 
a history of two suicide attempts by overdose with the most 
recent three or four years ago.  He denied any current 
suicidal or homicidal ideations.  He was assigned an overall 
GAF score of 48 with a score of 53 due to PTSD alone.  

A June 2002 letter from the veteran's therapist at the Vet 
Center states that the veteran had been going to individual 
therapy sessions since August 2001.  It noted that the 
veteran exhibited feelings of total isolation from his family 
and that he had no friends, and that he is not able to 
function due to his chronic social impairment and thought 
disorder due to his PTSD.  It further noted that the veteran 
exhibited inappropriate behavior with frequent severe 
outbursts of anger; that he was not able to obtain a level 
suggesting any employment, and that he had been severely 
affected by his PTSD with continued symptoms of intrusive 
thoughts, severe depression, sleep disorders, isolation ad 
nightmares.  

A VA examination report of June 2003 notes that the veteran 
was overtly cooperative but was difficult to interview as the 
content of what he said changed frequently.  He reported 
nightmares 10-12 times a week.  Affect was utterly flat with 
indignation and entitlement.  He reported thinking about the 
military experiences nonstop.  It was noted he had feelings 
of estrangement from other people and was unable to have 
loving feelings.  He reported six hours of disturbed sleep 
per night.  He was irritable and had difficulty 
concentrating.  He was not hypervigilant, but did have 
exaggerated startle response.  He was alert and oriented 
times 4.  Short-term memory was good for two out of four 
items in three minutes.  Long-term memory was superficially 
intact.  He denied auditory and visual hallucinations.  
Affect was constricted and mood was dysphoric.  He gave a 
history of suicide attempt a long time ago but denied any 
current suicidal ideations and homicidal thoughts.  He was 
assigned an overall GAF score of 34 with major impairment in 
work, mood and judgment; and a score of 54 for PTSD only, on 
the basis of few friends and conflicts with peers.  The 
examiner noted that while the veteran had PTSD, this was not 
the cause of all his problems.  The examiner opined that the 
veteran had an underlying personality disorder which 
accounted for the shifting historical presentation and 
inconsistency of report.  

An October 2005 letter from the veteran's therapist from the 
Vet Center states that the veteran's PTSD symptoms had 
escalated due to the current war in Iraq and Afghanistan, in 
particular, his depression had increased.  It further stated 
that he veteran had a hard time at his job and his 
concentration was very poor.  It was noted he experienced 
behaviors of total isolation from family and that he had no 
friends.  He noted the veteran suffered from severe social 
impairment, suicidal ideation with no intent at the present 
time, difficulties with authority figures, and major 
depression.  He was assigned a GAF score of 38.

Vocational rehabilitation records show that the veteran 
voluntarily withdrew from the Chapter 31 program and that the 
veteran was not clean and sober on his own admission. In a 
September 2004 report it was noted that in the last 
conversation before terminating the program the veteran 
indicated he was inebriated at 2 pm.  It was noted he refused 
to start an inpatient substance abuse program and that he had 
no interest in assistance with resorting sobriety.  It was 
further noted he was currently working as a day laborer in 
construction.  

At the outset the Board notes that the veteran is appealing 
the original assignment of a disability evaluation following 
an award of service connection for PTSD.  In such cases, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  After a careful review of the evidence of record 
we conclude that the disability has not significantly changed 
and that a uniform rating is warranted.

After a careful review of the evidence of record the Board 
finds that an evaluation in excess of 30 percent for PTSD is 
not warranted under the old or new criteria.  

Under the old criteria the Board finds that the symptoms of 
the veteran's PTSD, do not warrant a disability rating in 
excess of 30 percent.  There is no probative evidence during 
this time period that the veteran was considerably impaired 
such that a 50 percent rating was warranted.  The record 
indicates that, while the veteran was reported to have an 
angry mood, experience nightmare almost on a daily basis, was 
hypervigilant, had some problems concentrating and reported 
being unable to have loving feelings, he reported being 
employed, and he was not violent or physical.  The Board 
recognizes that at the Travel Board hearing of September 2003 
the veteran testified that he had a difficult time 
maintaining a job and that he had had about 25 to 30 jobs 
since he left service in 1992 due to his temper which makes 
him confrontational with his employers.  However, the Board 
notes that the veteran testified that he was able to get 
employment, and he did not testify that he had been 
unemployed for extended periods of time or that he could not 
secure employment, rather, he had difficulty maintaining 
employment.  Furthermore, the veteran testified that while he 
is not married and does not have children, he was in a 
relationship.  In addition, he noted that while he does not 
like to socialize much due to his temper, he does go out for 
entertainment.  In this regard, the Board finds that the 
preponderance of the evidence is against a finding of more 
than definite or moderately large social and industrial 
impairment.  Accordingly, a disability rating in excess of 30 
percent for PTSD, under the old criteria, is not warranted.

The veteran is not entitled to a higher evaluation under the 
new criteria either.  VA examination reports show that GAF 
scores related to PTSD alone of 58, 53, and 54 were assigned 
in September 1997, February 2000 and June 2003, respectively.  
While a letter of October 2005 from the veteran's therapist 
at the Vet Center notes a GAF score of 38, the Board notes 
that the therapist did not make a distinction between an 
overall GAF score and a GAF score for PTSD alone.  As noted 
by the VA examiners, the veteran was found to be experiencing 
a personality disorder in addition to his PTSD which 
influenced his GAF score.  This was not taken into account by 
the veteran's therapist when assigning a GAF score in October 
2005.  The Board finds the GAF scores assigned by the VA 
examiners to be more reliable as they are based on a more 
complete picture of the veteran's disability.  While the June 
2002 and October 2005 letters from the veteran's therapist at 
the Vet Center note that the veteran exhibited such 
inappropriate behavior with frequent severe outbursts of 
anger that he was not able to obtain employment, the Board 
notes that the veteran was employed at the time and continued 
to be employed.  In fact, vocational rehabilitation records 
of September 2004 noted that the veteran was employed at the 
time that he voluntarily withdrew from the program.  
Furthermore, while the veteran's mood was noted to be angry, 
hypervigilant and indignant, he was repeatedly noted to be 
cooperative, pleasant and overtly civil and polite.  While he 
reported nightmares and intrusive thoughts, he denied any 
hallucinations and suicidal or homicidal thoughts.  While he 
had some short memory problems, his long term memory was 
noted to be superficially intact.  There was no impairment of 
thought process or personal hygiene.  The Board notes that 
the evidence does not show circumstantial, circumlocutory, or 
stereotyped speech.  There were no obsessive/ritualistic 
behavior.  

The appellant's PTSD is currently manifested by sleep 
disturbance from nightmares with feeling of anger, some 
short-term memory, hypervigilence and some difficulty 
concentrating.  He is employed as a day laborer.  The Board 
finds that the evidence reflects no more than moderate 
symptoms associated with the PTSD.  As such, the Board finds 
that the evidence as a whole demonstrates that the 
appellant's symptoms are adequately addressed by the 
currently assigned 30 percent evaluation.  The evidence 
demonstrates that the criteria for a 50 percent evaluation 
are mot met.  There is no indication of circumstantial, 
circumlocutory or stereotyped speech; panic attacks; 
difficulty understanding complex commands; or impaired 
judgment or abstract thinking.  Rather, the disability is 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Although 
it was noted that the veteran had suicidal thoughts and 
attempts in the past, the examiners specifically noted there 
was no current suicidal thought, no paranoid delusions, no 
hallucinations and no thoughts about homicide.   

The Board notes that while the veteran's therapist from the 
Vet Center has submitted two letters from June 2002 and 
October 2005, which note the veteran's symptoms, the 
therapist has not accounted for the effect of other diagnosed 
psychological disorders which affect the veteran in addition 
to his PTSD.  As noted above, the veteran has been diagnosed 
with a personality disorder which the VA examiners have noted 
has affected his overall GAF scores and symptoms.  
Additionally, the Board notes that vocational rehabilitation 
records which note that the veteran voluntarily withdrew from 
the Chapter 31 program because he was not clean and sober, 
upon withdrawing it was noted he refused to start an 
inpatient substance abuse program and had no interest in 
assistance with restoring sobriety.  As the therapists 
letters do not take into account these conditions and make no 
distinction between the overall psychological picture and the 
veteran's PTSD symptoms, the Board places greater weight on 
the VA examination reports and VA outpatient records which 
show that the veteran's PTSD symptoms are moderate and finds 
them to be more probative of the veteran's level of PTSD 
symptoms.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


ORDER

Entitlement to a rating in excess of 30 percent disabling for 
PTSD, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


